Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A keyword search of the PGPUB for this application (US20200064505A1) reveals no discussion of the contents of claims 12-13 including deleting and/or adding from the analog signal extracted from the wireline. Even so, it is not understood how a deleted signal may be replaced by adding. It is noted that typically discarding or perhaps zeroing as best understood are not the same as deleting or adding.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "convert digitized signals" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears the line should be “convert the digitized signals”. Claims 2-4 are rejected for failing to remedy the same issue.
Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. [0010] indicates that an acoustic signal received at the receiver is frequency shifted through the ADC/DAC conversions. Often when a slash is used in formal text, it is meant to indicate the word “or”. Note also that [0046] indicates “as is well-known in the art, it is common to combine ADC, DAC, processor, and memory into a single device.” Furthermore, fig. 6 depicts an ADC and DAC along with processor with memory for interfacing between the two which appears to the means of shifting due to a first and second rate as described in [0012]. However, it is not clear if the means encompass an ADC, a DAC, or both an ADC and a DAC. Claim 6 is rejected for failing to remedy the same issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gard (US 4692909 A).
Regarding claim 5, Gard discloses a cement-bond-logging tool comprising:
(a) a first piezoelectric transducer configured to transmit an acoustic pulse at a first frequency [col. 1:1-20 seismic source];
(b) a second piezoelectric transducer configured to receive the acoustic pulse transmitted by the first piezoelectric transducer and to generate an electric signal having a frequency equal to the first frequency [col. 1:1-20 Seismic exploration involves imparting seismic wave energy into the earth's formations with a seismic source. Typical of such seismic sources are explosive charges and mechanical seismic wave generators. The seismic wave energy is reflected and/or refracted due to differences in acoustic impedance of adjacent subsurface formations. Seismic wave energy detectors, i.e. seismometers, spaced about the surface of the earth develop electric analog signals in response to the reflected and/or refracted seismic wave energy.]; and
(c) a means to shift the frequency of the electric signal that is generated by the second piezoelectric transducer [col. 1:45-65 providing multiple resampling rates in a portable seismic data acquisition unit has been the inability to cooperatively couple the resample rate and the 
Regarding claim 6, Gard also discloses the cement-bond-logging tool of claim 5 wherein the means to shift the frequency of the electric signal that is generated by the second piezoelectric transducer shifts the frequency to a lower frequency than the first frequency [col. 8:40-50 This oversampling of the input analog signal K(t) provides a sufficiently high rate of initial sampling such that a plurality of useful resample rates can be employed and simultaneously such high sampling rates simplify the analog anti-alias filter design.; col. 9:40-50 The consequence of the preferred decimation is to produce digital output signals Y1(n), Y2(n) and Y3(n) each having a frequency content an octave lower than the pre ceding output digital signal.].

Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doyle (US 5,504,479).
Regarding claim 7, Doyle teaches a method for determining the quality of a casing-cement bond, the method comprising:
(a) disposing in a borehole an acoustic transmitter and an acoustic receiver [col. 1:25-40 Logging tools known in the art can provide many different types of measurements of the earth formation properties … logging tools, generally called "imaging” tools, provide finely detailed 
(b) generating a transmit acoustic signal with the acoustic transmitter [col. 1:25-40 pulse];
(c) receiving a return acoustic signal with the acoustic receiver, wherein the return acoustic signal represents the transmit acoustic signal having passed through a borehole environment [fig. 2 #2 sensor; col. 1:25-40 measurements of the earth formation properties];
(d) digitizing the return acoustic signal at a digitizing rate [fig. 3 shows digitized measurements of #4 analog to digital converter];
(e) converting the digitized return acoustic signal to an analog signal at a converting rate, wherein the converting rate is different from the digitizing rate [fig. 3 shows #18 digital to analog converter; col. 1:60-67 A particular problem in combining large numbers of measurements in the tool string is that the large amount of signal data which must be transmitted can cause the required signal data transmission rates to exceed the signal carrying capacity of the cable.; col. 9:25-40 Preferably the digital sample rate is an integer multiple of the baud rate which is at least twice the highest frequency present in the signal on the cable: … so that, as will be further explained, a feed forward filter forming part of the decision feedback equalizer 46 can better compensate for timing and phase error which can be present in the signal 32 received from the cable C.]; and
(f) driving the analog signal on a wireline [fig. 3 shows #18 digital to analog converter providing #30 analog signal output to wireline].
Regarding claim 8, Doyle also teaches the method of claim 7 wherein the converting rate is lower than the digitizing rate [col. 9:25-40 Preferably the digital sample rate is an integer multiple of the baud rate which is at least twice the highest frequency present in the signal on the cable: … so that, as will be further explained, a feed forward filter forming part of the decision 
Regarding claim 11, Doyle also teaches the method of claim 7 further comprising:(a) extracting the analog signal off the wireline; (b) shifting a frequency of the extracted analog signal to a frequency of the transmit acoustic signal [col. 2:1-40 describes amplitude modulation and demodulation shift are understood to include a relatively high frequency carrier and lower frequency message signal, where demodulation involves recovering the message signal; col. 2:25-35 The modulator controls the output amplitude of a signal carrier generator. The modulated carrier is applied to the logging cable. Signal data are recovered in the recording system by extracting the amplitude values from the modulated carrier and reconverting them to digital bits. ].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrion (US 5583501 A), and further in view of Kong (US 2009/0319279 A1).
Regarding claim 1, Henrion teaches a cement-bond-logging tool comprising:
 (b) an acoustic receiver transducer [col. 20:13-20 The master control logic, for example, is a programmed microprocessor. As shown in FIG. 12A, the analog input signal is provided by a 
(c) an analog-to-digital converter configured to digitize signals generated by the acoustic receiver transducer [fig. 2 #59 analog-to-digital converter; col. 9-10 bridging …analog-to-digital converter 59, and digital band-pass filter 66) …  polynomial generator 52 to the analog output 48 and including the interpolation filter 41, the polynomial generator 52, the digital delta-sigma modulator 43, the single-bit DAC 44, the low-pass filter 45, and the driver 47).];
(d) a memory configured to store digitized signals generated by the analog-to- digital converter [col. 2:1-20 The single-bit delta-sigma ADC provides non-linearity data that are stored in a memory.];
(e) a digital-to-analog converter configured to convert digitized signals stored in the memory to analog signals [fig. 2 shows ADC #59 shows arrows through intermediate processing blocks which feed DAC #44];
 (h) wherein the digitizing clock is configured to establish a sampling rate for the analog-to-digital converter [abstract The analog-to-digital converter may have low resolution, low dynamic range and a low sampling rate.];
(i) wherein the converting clock is configured to establish a sampling rate for the digital-to-analog converter [claim 56. The system as claimed in claim 47, wherein said analog-to-digital converter has a substantially lower sampling rate than said digital-to-analog converter.]; and
(j) wherein the sampling rate for the analog-to-digital converter differs from the sampling rate for the digital-to-analog converter [abstract; claim 56].
Henrion teaches a pressure transducer and different sampling rates, but does not explicitly teach … and yet Kong teaches

(f) a digitizing clock [0044 The clock 215 may comprise suitable circuitry, logic, and/or code that may generate a common clock signal that may be utilized by the DSP 203, the processor 207, the digital audio processing block 211, and the analog audio processing block 213. In this manner, the synchronization of multiple audio signals during processing, transmission, and/or playback may be enabled.]; and
(g) a converting clock [0011 audio inputs…may come…at a number of different sampling rates; 0031 The CODEC 164 may be operable to up-convert and/or down-convert signal frequencies to desired frequencies for processing and/or transmission via an output device. For example, the CODEC 164 may accept digital audio signals at sampling rates such as 8 kHz, 11.025 kHz, 12 kHz, 16 kHz, 22.05 kHz, 24 kHz, 32 kHz, 44.1 kHz, and/or 48 kHz … voice source may support a portion of the plurality of sampling rates, such as 8 kHz and 16 kHz, for example];
It would have been obvious to combine the upsampling by ADC and DAC processing of Henrion, with the clocks as explicitly taught by Kong so that the upconversion or downconversion of frequencies may be performed (Kong) [0031]. 
Regarding claim 2, Henrion as modified by Kong teaches the cement-bond-logging tool of claim 1 wherein the acoustic receiver transducer is a piezoelectric stack [0033 The analog microphone 168 may comprise suitable circuitry, logic, and/or code that may detect sound waves and convert them to electrical signals via a piezoelectric effect, for example.].
Regarding claim 3, Henrion as modified by Kong teaches the cement-bond-logging tool of claim 1 wherein the sampling rate for the analog-to- digital converter is greater than the sampling 
Regarding claim 4, Henrion as modified by Kong teaches the cement-bond-logging tool of claim 1 wherein the sampling rate for the digital-to- analog converter is configured to cause the digital-to-analog converter to generate analog signals having a frequency between 16 and 25 kHz [0031 For example, the CODEC 164 may accept digital audio signals at sampling rates such as 8 kHz, 11.025 kHz, 12 kHz, 16 kHz, 22.05 kHz, 24 kHz, 32 kHz, 44.1 kHz, and/or 48 kHz. The CODEC 164 may also support mixing of a plurality of audio sources.].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrion (US 5583501 A) as applied to claim 7 above, and further in view of  Chang (US 5077697 A) .
Regarding claim 9, Henrion does not explicitly teach … and yet Chang teaches the method of claim 7 wherein the acoustic receiver is a piezoelectric stack [col. 5:10-30 U.S. Pat. No. 4,682,308 to Chung and U.K. Patent Application GB 2 158 581 A of Chen et al, filed May 2, 1985, disclose further multipole acoustic logging transducers, including such arrangements as quadrupole transducers having vertically-mounted magnetostrictive rods or piezoelectric stacks, or horizontally mounted magnetostrictive rods or piezoelectric stacks which are attached to vibrating masses.; col. 5:20-50 Several other transducer arrangements have also been proposed, such as an eccentric weight vibrator and clamped geophone to measure shear in the 50 to 300 Hz frequency band (W. BENZING, EXPERIMENTATION IN DOWNHOLE SHEAR WAVE VELOCITY MEASUREMENTS, presented at the SEG Annulal Meeting, Las Vegas, Nevada, Sept. 11-15, 1983), a bender transducer having two stacks of rectangular piezoelectric bars which 
It would have been obvious to combine the resampling of seismic signals as taught by Henrion, with the piezoelectric stack as taught by Chang so that the seismic vibrator may be controlled electronically as a result of the bending of a piezoelectric transducer in response to an applied voltage.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henrion (US 5583501 A) as applied to claim 7 above, and further in view of  Royle (US 20100001731 A1).
Regarding claim 10, Henrion does not explicitly teach … and yet Royle teaches the method of claim 7 wherein:(a) the transmit acoustic signal has a frequency greater than 100 kHz; and (b) the analog signal has a frequency between 16 and 25 kHz [fig. 3 shows #37 ADC connected to #31 DSP and finally feeding #41 DAC; 0057 Above 8 KHz the switching losses in the MOSFETs become dominant so in the sub-range of 8 KHz to 40 KHz the H-bridge amplifier is modulated using a pulse width modulation (PWM) scheme 55.; 0061 The transmitter 3 acts as a programmable current source in a frequency range from DC to 200 KHz.; 0071 The carrier medium can comprise a transient carrier medium such as an electrical, optical, microwave, acoustic or radio frequency signal carrying the computer code.; 0064 The sinc decimator and low pass filter 65 is used to reduce the rate of a signal from the sampling rate of 500 KHz to a down-sampled rate. In this case the decimation ratio is 50, i.e., the signals are down-sampled by a factor of 50.].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645